Citation Nr: 0010237	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  94-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hypertensive cardiovascular disease with cardiomegaly, 
status-post coronary artery bypass grafts, times three.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel





INTRODUCTION

The appellant retired in May 1975, after completing more that 
26 years of active military service.

This claim arises from a timely filed May 1994 notice of 
disagreement (NOD).  


REMAND

The appellant experienced the sudden onset of severe chest 
pain in February 1993, that required emergent coronary artery 
bypass surgery, times three.  He was provided examination in 
April 1994, and at that time it was noted that ejection 
fraction at the time of the surgery was 45 percent.  The 
appellant reported that he walked one mile at least 3 times 
per day and did not develop any chest discomfort or shortness 
of breath.  He had swelling of both ankles and was placed on 
a diuretic by the renal service as they felt it was secondary 
to his renal disease and long-term steroid therapy.  He had 
no history of paroxysmal nocturnal dyspnea or orthopnea.  He 
was able to work around the house, put out the garbage, and 
mow the lawn without any chest pain or shortness of breath.  

Physical examination revealed normal heart hounds.  There 
were II-VI systolic ejection murmurs heard over the left 
lower sternal border.  An S4 gallop was heard, and there was 
1 plus pitting edema distally in the lower extremities 
bilaterally.  Chest x-ray was compared to a study in February 
1992, and showed the surgery residuals.  Additionally, the 
cardiac silhouette was borderline enlarged, and there was no 
evidence of congestive heart failure.  The electrocardiogram 
(EKG) showed normal sinus rhythm, and abnormal T wave 
abnormality, consider lateral ischemia abnormality.  The 
diagnosis was coronary artery disease status-post coronary 
artery bypass graft in February 1993; no history of angina; 
functional Class I.  

By rating action in April 1994, a 30 percent evaluation from 
May 1, 1994 was confirmed.  

December 9, 1998, the appellant was provided combination 
heart and diabetes mellitus examination.  It was noted that 
he had not had any stroke, transit ischemic attack, or any 
loss of consciousness.  He did not have any chest pain, and 
did not have congestive heart failure as far as he knew.  He 
was only able to walk bout 2 blocks before he had to stop 
because of intermittent claudication.  Physical examination 
showed his blood pressure to be 170/80, with a heart rate of 
82, and respiration of 12.  He had normal sinus rhythm, with 
no murmurs, friction rub or extra systoles.  There was 4 plus 
pitting edema of the extremities.  The diagnosis was coronary 
artery heart disease status-post aortocoronary bypass.  
Although it was indicted that the appellant was to have an 
EKG and chest x-ray.  If such testing was performed, however, 
the reports of the chest x-ray, or EKG have never been 
associated with the claims folder.  

A June 21, 1999 examination request noted that the 
examination of December 9, 1998 failed to provide either METS 
or left ventricle ejection fraction.  

An August 11, 1999 deferred rating action noted that the 
"prior" exam was inadequate, and apparently there was 
another exam requested June 21, 1999.  A Report of Contact, 
variously dated in August 1999, noted that the appellant had 
not received a notice to report for examination and that "he 
will report for exam."

A VA computer document, dated August 30, 1999, noted that a 
heart examination requested on August 19, 1999 was "open."

In file subsequent to the above, is a VA examination dated 
"December 9, 1998," that is essentially a duplicate of the 
examination of the same date reported above.  The exception 
is that the diagnosis now reads coronary artery heart disease 
status-post aortocoronary bypass, METS 5-6.  There is a 
notation that an EKG or chest x-ray would accompany the 
report, but no reports of the EKG or x-ray are part of the 
record before the Board.  

The RO rightfully noted that the December 9, 1998, 
examination was inadequate, and apparently another 
examination was requested in August 1999.  However it is not 
clear to the Board whether such an examination was actually 
conducted.  It appears that the second "December 9, 1998" 
examination was a copy, modified only to the extent that 
tacked onto the diagnosis was "METS 5-6."  The fact that 
the original report was simply emended to add the METS 
figure, by itself, would not necessarily be a fatal defect.  
The Board can not ignore the fact, however, that it appears 
clear that the original examiner stated that an EGK and chest 
x-ray were required to complete the evaluation.  It is clear 
that such testing either was not performed, or if it was 
performed, copies of the reports were not associated with the 
claims folder and there is no indication this testing was 
reviewed by the examiner.  This defect must be corrected.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of the degree of disability 
related to his heart disease would be 
helpful.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  With the help of the appellant, the 
RO should secure all records of treatment 
for his heart disease, from April 1994 to 
the present.  The veteran should be 
requested to report whether he has had a 
VA examination of his heart since 
December 1998.

3.  Following (2), but not dependent upon 
whether the veteran responds to this 
request, the RO should take appropriate 
action to determine whether, in fact, a 
separate VA examination scheduled in 
August 1999 was performed or whether the 
second copy of the "December 9, 1998" 
examination report was simply a reprint 
amended to reflect a METS value.  
Likewise, if EGK and chest x-ray studies 
were performed in conjunction with the 
December 1998 examination, or at any 
subsequent time, the RO should request 
that the medical providers indicate that 
the test results have been reviewed and 
state whether the test results would in 
any way modify the conclusions reached in 
the examination of December 9, 1998, or a 
subsequent examination, if any.  Copies 
of the report of such testing should be 
associated with the claims.

4.  If either the EGK and chest x-ray 
studies requested at the time of the 
December 9, 1998 examination either were 
never performed, or copies of the test 
results can not now be located, the 
veteran should be afford VA examination 
by an appropriate physician in order to 
determine the nature and extent of the 
hypertensive cardiovascular disease with 
cardiomegaly, status-post coronary artery 
bypass graft, times three.  Any necessary 
special studies and tests are to be 
conducted, but at a minimum these must 
include a chest x-ray and EKG.  The RO 
may also request a further examination if 
it determines that the record now affords 
any other basis to warrant such an 
examination.  38 C.F.R. §§ 3.326, 3.327 
(1999). 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1996), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 7 -


